                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
______________________________
                                :
ADAM REED,                      :
                                :
           Petitioner,          :    Civ. No. 20-11523 (NLH)
                                :
     v.                         :    MEMORANDUM OPINION & ORDER
                               :        DENYING SEAL
                                :
BRUCE DAVIS,                    :
                                :
           Respondent.          :
______________________________:

APPEARANCES:

Adam Reed
313270-C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

     Petitioner Pro se

Jill S. Mayer, Acting Camden County Prosecutor
Linda A. Shashoua, Acting Assistant Prosecutor
Office of the County Prosecutor
200 Federal Street
Camden, NJ 08103

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Adam Reed filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 challenging his

Camden County convictions, see ECF No. 1; and

     WHEREAS, Respondent filed a motion to seal Exhibit Ra38 to

its answer, docketed at ECF No. 10, under Local Civil Rule 5.3,

see ECF No. 8; and
      WHEREAS, Respondent asserts “Exhibit Ra38 in Respondents’

appendix contains Petitioner’s ‘Confidential Appendix’ filed

before the Appellate Division under seal, and included as part

of the state court record.   This exhibit exclusively contains

the confidential medical records of the Petitioner.”      Id. at 4;

and

      WHEREAS, “the relevant court rules and governing law

contemplate that a criminal defendant’s medical records should

remain confidential rather than become part of the public

record, Respondents urge this Court to seal Exhibit Ra38 for

purposes of the within proceeding.”      Id. at 8; and

      WHEREAS, “[i]t is well-settled that there exists, in both

criminal and civil cases, a common law public right of access to

judicial proceedings and records.      The public’s right of access

extends beyond simply the ability to attend open court

proceedings.    Rather, it envisions a pervasive common law right

to inspect and copy public records and documents, including

judicial records and documents.”       In re Cendant Corp., 260 F.3d

183, 192 (3d Cir. 2001) (internal citations and quotation marks

omitted); and

      WHEREAS, a party seeking to seal portions of the judicial

record from public view bears party “bears the heavy burden of

showing that the material is the kind of information that courts

will protect and that disclosure will work a clearly defined and

                                   2
serious injury to the party seeking closure.”     Millhouse v.

Ebbert, 674 F. App’x 127, 128 (3d Cir. 2017) (per curiam)

(internal quotation marks and citations omitted); and

     WHEREAS, the Court first notes that the exhibit does not

contain Petitioner’s medical records despite Respondent’s

representation.   Instead, it appears to contain the medical

records of the law enforcement officers involved in Petitioner’s

arrest, see generally ECF No. 10; and

     WHEREAS, secondly, the motion fails to comply with Local

Civil Rule 5.3 by addressing all the required factors:

     (a) the nature of the materials or proceedings at issue;

     (b) the legitimate private or      public   interest   which
         warrants the relief sought;

     (c) the clearly defined and serious injury that would
         result if the relief sought is not granted;

     (d) why a less restrictive alternative to the relief
         sought is not available;

     (e) any prior order sealing the same materials in the
         pending action; and

     (f) the identity of any party or nonparty known to be
         objecting to the sealing request.

L. Civ. R. 5.3(c)(3); and

     WHEREAS, the Court will deny the motion to seal as

Respondent has not set forth a valid reason to seal the medical

records.   However, the Court will maintain the exhibit under a




                                 3
temporary seal to give Respondent an opportunity to refile its

motion; and

     WHEREAS, if Respondent wants to maintain that exhibit under

seal, it must file a new motion that complies with Local Civil

Rule 5.3 within 14 days from the date of this order.       If no

motion to seal is filed within that time the Court will issue an

order unsealing Exhibit Ra38,

     THEREFORE, IT IS on this     21st     day of   June      , 2021

     ORDERED that Respondent’s motion to seal Exhibit Ra38, ECF

No. 8, is denied without prejudice; and it is further

     ORDERED that the Clerk shall maintain the documents filed

at Docket Number 10 under a temporary seal pending further order

by the Court; and it is further

     ORDERED that within 14 days from the date of this order,

Respondent must file a new motion to seal under Local Civil Rule

5.3 if it wants to maintain that exhibit under seal; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  4
